Exhibit 10.9

LOCK-UP AGREEMENT

This LOCK-UP AGREEMENT (this “Agreement”), dated as of September 30, 2008, is
entered into by and among Unigene Laboratories, Inc., a Delaware corporation
(the “Company”), and the lender(s) listed on the signature page hereto (each, a
“Holder” and collectively, the “Holders”).

WHEREAS:

A. In connection with that certain Financing Agreement, dated as of even date
herewith, by and among the Company, Victory Park Management, LLC, as
administrative agent and collateral agent, and the Holders (the “Financing
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Financing Agreement, to issue and sell on the date hereof to
each Holder certain shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”).

B. To induce the Company to execute and deliver the Financing Agreement, each
Holder has agreed to enter into this Agreement.

C. This Agreement constitutes a Transaction Document (as defined in the
Financing Agreement).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. For a period of one (1) year from the date hereof (the “Lock-Up Period”), no
Holder will, without the prior written consent of the Company, directly or
indirectly, (i) offer, sell, assign, transfer, pledge, contract to sell (if such
sale would or could be consummated within the Lock-Up Period) or otherwise
dispose of (collectively, “Transfer”) any shares of Common Stock issued to such
Holder pursuant to the Financing Agreement (“Financing Shares”). For the purpose
hereof, the term “Transfer” includes the entry into any swap, hedge or similar
agreement or arrangement that transfers, in whole or in part, the economic risk
of ownership of the Financing Shares or any short selling of the Financing
Shares; provided, however, that nothing in this Agreement shall prevent a Holder
from entering into any legally permissible hedge or collar transaction (or
similar transaction) that does not permit or require the Financing Shares to be
transferred into the open market or that does not result in a change of
beneficial ownership of the Financing Shares prior to the expiration of the
Lock-Up Period.

2. Notwithstanding the foregoing, each Holder may (a) transfer any or all of the
Financing Shares, as the case may be, by gift, will or intestacy, (b) pledge the
Financing Shares in connection with a bona fide margin account or other loan or
financing arrangement secured by the Financing Shares or (c) transfer any or all
of its Financing Shares to a partner or affiliate of such Holder; provided,
however, that in any such case it shall be a condition to the transfer or pledge
that the transferee or pledgee execute an agreement stating that the transferee
or pledgee is receiving and holding the Financing Shares subject to the
provisions of this Agreement, and there shall be no further transfer of the
Financing Shares except in accordance with this Agreement.



--------------------------------------------------------------------------------

3. Each Holder agrees that the Company may, and in the case of clause (ii) that
such Holder will, (i) with respect to any Financing Shares for which such Holder
is the record holder, cause the transfer agent for the Company to note stop
transfer instructions with respect to such Financing Shares on the transfer
books and records of the transfer agent or the Company, as applicable, and
(ii) with respect to any Financing Shares for which such Holder is the
beneficial holder but not the record holder, cause the record holder of such
Financing Shares to cause the transfer agent for the Company to note stop
transfer instructions with respect to such Financing Shares on the transfer
books and records of the transfer agent or the Company, as applicable.

4. Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holders. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois.

5. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

6. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

7. Upon the earlier of (i) the occurrence of any Event of Default (as defined in
the Financing Agreement) of the type described in Section 10.1(c), (d) or (g) of
the Financing Agreement and (ii) thirty (30) days following the occurrence of
any other Event of Default (without giving effect to any cure period set forth
therein) unless such Event of Default shall have been cured prior thereto, in
either case this Agreement shall automatically and irrevocably terminate and be
of no further force or effect.

*  *  *  *  *  *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Holder and the Company has caused its signature page to
this Lock-Up Agreement to be duly executed as of the date first written above.

 

COMPANY:

UNIGENE LABORATORIES, INC.

By:  

/s/ Warren P. Levy

Name:   Warren Levy Title:   Chief Executive Officer HOLDER: VICTORY PARK
SPECIAL SITUATIONS MASTER FUND, LTD. By:   Victory Park Capital Advisors, LLC,
its investment manager By:  

/s/ Scott Zemnick

Name:   Scott Zemnick Title:   General Counsel

[Signature Page to Lock-Up Agreement]